Citation Nr: 0930014	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service in the Special Philippine 
Scouts from June 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
Veteran's claim of service connection for bilateral hearing 
loss.  This decision was issued to the Veteran and his 
service representative in April 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's statements regarding active service as a 
howitzer operator between June 1946 and March 1949 are 
inherently incredible.

3.  The Veteran's current bilateral hearing loss is not 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.40, 3.41, 3.303, 3.304, 3.307, 3.309, 3.385 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2007 and March 2009, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss.  Thus, any failure to notify and/or develop 
this claim under the VCAA cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the September 2007 and March 
2009 VCAA notice letters, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  

The Veteran has contended that he served with the 88th Field 
Artillery Battalion, 12th Division, and/or with the 
3rd Ordinance Bomb Disposal Unit and/or 505th Ordinance Unit as 
a Special Philippine Scout with the U.S. Army between June 
1946 and March 1949.  He also has contended that, while 
serving with this unit, he incurred bilateral hearing loss 
while operating a howitzer.  In response to a request from 
the RO for service records verifying the Veteran's alleged 
service with this unit, the National Personnel Records Center 
in St. Louis, Missouri (NPRC), notified VA in December 2007 
that a search of morning and sick reports for the 88th Field 
Artillery Battalion, 12th Division, did not show that the 
Veteran was a member of this unit.  NPRC also notified VA in 
December 2007 that a search of U.S. Army records failed to 
show that either the 3rd Ordinance Bomb Disposal Unit or the 
505th Ordinance Unit actually existed.

In September 2007, NPRC notified VA that the Veteran's 
service treatment records were missing and likely destroyed 
in the July 1973 fire at NPRC.  In cases where the Veteran's 
service treatment records (or other pertinent records, for 
that matter) are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  Following 
multiple attempts to obtain the Veteran's service treatment 
records, including from alternate sources, the RO made a 
formal finding in March 2008 that these records were 
unavailable.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standards of McLendon are not met in this case.  Although 
it is unfortunate that the Veteran's service treatment 
records have been lost, as will be explained below, the 
competent medical evidence does not show that the Veteran's 
current bilateral hearing loss is related to active service.  
The Board observes that the Veteran has submitted records 
from Antonio L. Villanueva, "M.D.," purporting to show 
treatment for bilateral hearing loss since active service.  
As the RO noted in a Memorandum to the file dated in January 
2002, however, an extensive field investigation conducted in 
June and July 2001 revealed that "Dr." Villanueva was not, 
in fact, licensed to practice medicine.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Decision

Applicable Law and Regulations 

The Veteran contends that he incurred bilateral hearing loss 
during active service.  Specifically, he contends that he 
served as a howitzer operator between June 1946 and March 
1949.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

As noted above, it appears that the Veteran's service 
treatment records were lost in the July 1973 fire at NPRC and 
are no longer available for review.

Attached to the Veteran's August 2007 service connection 
claim for bilateral hearing loss were records from 
"Dr." Villanueva purporting to show continuing treatment 
for, among other things, bilateral hearing loss between May 
1949 to October 2000.  As noted, following a field 
investigation in June and July 2001, the RO concluded that 
"Dr." Villanueva was not, in fact, licensed to practice 
medicine.

The post-service medical evidence shows that, in September 
2007, the Veteran received a puretone audiometry test at a 
private facility.  In the "Case History," it was noted that 
the Veteran had moderately severe hearing loss in the right 
ear and profound hearing loss in the left ear.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
X
70
LEFT
95
100
90
X
90

In a "Certification" dated in September 2007, Ronaldo Jose 
M. Remandaban, M.D., certified that the Veteran was diagnosed 
as having bilateral sensorineural hearing loss.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  As noted elsewhere, although it is 
unfortunate that the Veteran's service treatment records 
apparently were lost in the July 1973 fire at NPRC, the 
competent medical evidence does not show that his current 
bilateral hearing loss is related to active service.  The 
Veteran has contended that his active service as a Special 
Philippine Scout included service as a howitzer operator 
between June 1946 and March 1949.  NPRC has determined, 
however, that there is no evidence supporting the Veteran's 
assertions of active service as an artilleryman.  Nor is 
there any evidence that the Veteran served with the various 
U.S. Army units he and others identified in multiple lay 
statements submitted in support of his service connection 
claim for bilateral hearing loss.  Further, NPRC also 
determined that several of the units identified by the 
Veteran as units he served with as a Special Philippine Scout 
between June 1946 and March 1949 did not, in fact, exist.  
Thus, the Board finds that the Veteran's lay statements 
regarding active service as a howitzer operator or 
artilleryman during active service are inherently incredible 
and entitled to no probative value on the issue of whether 
his bilateral hearing loss is related to active service.

The Board observes that some of the medical evidence the 
Veteran submitted in support of his claim was forged by a 
"Dr." Villanueva an attempt to show a continuity of 
treatment since his separation from active service.  In 
addition to the RO's formal determination in January 2002 
that "Dr." Villanueva was not licensed to practice 
medicine, the Board also observes that the medical evidence 
from "Dr." Villanueva is riddled with spelling errors of 
common medical terminology (for example, bedridden is spelled 
"bedrided,." peptic is spelled "pectic," extremities is 
spelled "extrimities," and arthritis is spelled 
"artritis") which supports the RO's determination, 
following an extensive field investigation, that 
"Dr." Villanueva was not a licensed medical doctor.  It 
appears that these fraudulent records may have been submitted 
to show that the Veteran was treated for bilateral hearing 
loss within the first post-service year as they specifically 
reference treatment for "hearing - partial deafness" 
between March 1949 and October 2000.  Absent competent 
medical evidence showing that the Veteran was diagnosed as 
having bilateral hearing loss during active service or within 
the first post-service year (i.e., by March 1950), service 
connection for bilateral hearing loss on a presumptive basis 
is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  It appears 
instead that the Veteran first was diagnosed as having 
bilateral sensorineural hearing loss in September 2007, or 
more than 58 years after his separation from service.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board acknowledges that the post-service medical evidence 
indicates that the Veteran was diagnosed as having bilateral 
sensorineural hearing loss in September 2007.  The puretone 
audiometry test results dated in September 2007 also show 
impaired hearing for VA purposes.  See 38 C.F.R. § 3.385 
(2008).  The private examiner who diagnosed the Veteran as 
having bilateral hearing loss in September 2007 did not 
relate this disability to active service or any incident of 
service, however, to include the Veteran's alleged service 
with an artillery unit.  In summary, absent medical evidence, 
to include a nexus opinion, relating the Veteran's bilateral 
hearing loss to active service, the Board finds that service 
connection for bilateral hearing loss is not warranted.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions and multiple 
affidavits submitted by lay persons.  Lay persons generally 
are not competent to opine on medical matters such as the 
etiology of medical disorders.  The record does not show, nor 
does the Veteran contend, that he has specialized education, 
training, or experience that would qualify him or any of the 
other lay persons who submitted affidavits in support of his 
claim to provide opinions on this matter.  Accordingly, the 
lay statements are entitled to no probative value.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


